DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the RCE filed on 04/15/22 and the Amendment filed on 04/04/22.  Accordingly, claims 1-56 are currently pending.
Claim Interpretation


This application includes one or more claim limitations that use generic place holders “means”.  Those claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
“means for receiving a power control configuration for uplink transmissions on a first cell group and on a second cell group, wherein the UE is configured for dual connectivity in a same radio access technology (RAT) and to communicate with the first cell group in the same RAT and the second cell group in the same RAT”;  ” means for identifying an uplink transmission for one or more symbol periods at least one of a first or a second component carrier of the second cell group, wherein the first component carrier has a subcarrier spacing different from a subcarrier spacing of the second component carrier”;  “means for identifying, for the one or more symbol periods, a number of symbol periods on the first cell group indicated as semi-static uplink or flexible by a set of time or frequency division duplexing configurations corresponding to the first cell group”; “means for determining, for the first cell group, a first configured power level for the one or more symbol periods”; and “means for determining, based at least in part on the determined first configured power level and the received power control configuration, whether to perform the uplink transmission during the one or more symbol periods on  the first or the second component carrier of the second cell group”, as recited in claim 29;
“means for determining a second configured power level for the one or more symbol periods on the second cell group”; “means for identifying that a sum of the determined first configured power level and the determined second configured power level is less than or equal to a power level threshold for the one or more symbol periods”; and “means for performing power control for the second cell group independent of performing power control for the first cell group for the one or more symbol periods”, as recited in claim 30;
“means for performing power control for the first cell group according to a carrier aggregation power control scheme”; and “means for performing power control for the second cell group according to the carrier aggregation power control scheme”, as recited in claim 31;
“means for determining to abstain from performing the uplink transmission during the one or more symbol periods based at least in part on identifying that at least one symbol period is indicated as semi-static uplink or flexible during the one or more symbol periods for at least one component carrier of the first cell group ”, as recited in claim 32;
“means for determining whether to perform the uplink transmission based at least in part on one of a first set of power level thresholds or a second set of power level thresholds, and the determined first configured power level, the first set of power level thresholds and the second set of power level thresholds indicated by the received power control configuration”, as recited in claim 33;
“means for performing power control for one of the first cell group or the second cell group according to the first set of power level thresholds based at least in part on identifying zero symbol periods indicated as semi-static uplink or flexible for each component carrier of another one of the first cell group or the second cell group during the one or more symbol periods”, as recited in claim 34;
“means for performing power control for one of the first cell group or the second cell group according to the second set of power level thresholds based at least in part on identifying at least one symbol period indicated as semi-static uplink or flexible for each component carrier of another one of the first cell group or the second cell group during the one or more symbol periods ”, as recited in claim 35;
“means for identifying that at least one component carrier of the first cell group is configured according to a frequency division duplexing configuration”; and “means for determining that at least one symbol period of uplink frequency resources of the frequency division duplexing configuration are unavailable for uplink transmissions on the at least one component carrier”, as recited in claim 39; and
“means for identifying a time division duplexing configuration indicating uplink resources for acknowledgment or data channel transmissions on the uplink frequency resources of the at least one component carrier”; and “means for transmitting an acknowledgment or a data channel signal according to the identified time division duplexing configuration” as recited in claim 40;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (2020/0068504), previously cited.
-Regarding claim 1, Yi et al teaches a method, performed by a user equipment (UE) (“UE”, [0114]), for wireless communication at the UE, the method being for power sharing between a first cell group (consisting of a component carrier (CC2) over a time interval shown in figure 8), and hereafter represented by (CC2)  and second cell group (consisting of a component carrier (CC1) over the time interval shown in figure 8, and hereafter represented by (CC1), (see figure 8 and [0163]), the method comprising:  
receiving, (as illustrated by the first plot (CC1) and second plot (CC2) from the top of figure 8), a power control configuration (comprising “radio resources provided”, [0114]) for uplink transmissions on   the first cell group (CC2) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the second plot (CC2)) and on a second cell group (CC1) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the first plot (CC1), wherein the UE is configured for dual connectivity (“dual connectivity (DC)”, [0008]) in a same radio access technology (RAT) (indicated by a same access technology (“OFDM”, [0146]) used, or a dual connectivity   of a same RAT (“DC of NR and NR”, [0119]) and to communicate with the first cell group  and the second cell group in the same RAT; 
identifying, (as illustrated by plot c of figure 8), an uplink transmission for one or more symbol periods (being periods of respective OFDM symbols included in 2 slots, each slot being a slot of 14 OFDM symbols (“a slot having a TTI of 14 OFDM symbols”, [0146]) in figure 8 using the same scheme as figure 7) on the component carrier   (CC1) as a first component carrier of the second cell group, wherein the first component carrier has a subcarrier spacing of 30 KHz; 
identifying, (as illustrated by plot c of figure 8), for the one or more symbol periods, a number of symbol periods (being periods of slots, each slot being a slot of 2 OFDM symbols (“a slot having an sTTI of 2 OFDM symbols”, [0146] in figure 8 using the same scheme as figure 7), overlapped in-time with the one or more symbol periods, the number of symbol periods being on the component carrier (CC1) of the first cell group, which is indicated as semi-static uplink or flexible by a set of time division duplexing configurations (“semi-static configuration”, [0133], “reference TDD configuration”, [0135]) corresponding to the first cell group, (see [0133, 0135]); 
determining, (as illustrated by second top plot and plot c of figure 8), corresponding to the number of symbol periods for the first cell group, a first configured power level (being amplitude levels) for the one or more symbol periods, where overlap with the number of symbol periods for the first cell group, by being based on the received power control configuration; and 
determining, (as illustrated by plot c of figure 8), based at least in part on the determined first configured power level, and the received power control configuration, whether to perform the uplink transmission, (as illustrated, the performance occurred during power adjustments to the cross shaded area of plot c of figure 8 in comparison to CC1 at the top) during the one or more symbol periods on the first component carrier of the second cell group, (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
Yi et al  further teaches that the UE is dynamically  granted with the second cell group which can be further comprise a second component carrier having a subcarrier spacing , e.g., 15 KHz, 60 KHz or 120 KHz (see [0087]),  over another time interval non-overlapped with the time interval  (see (CC1, CC2) of figure 5 and [0087, 0124, 0139]), and as such, the first component carrier and the second component carrier having different subcarrier spacings.
-Regarding claim 2, Yi et al teaches that the method further comprises:
determining, (as illustrated by the first top plot (CC1) and plot c of figure 8), a second configured power level (being amplitude levels) for the one or more symbol periods on the second cell group, by being based on the received power control configuration; 
identifying, (as illustrated by plot c of figure 8), where a sum of the determined first configured power level and the determined second configured power level is less than or equal to a power level threshold (UE maximum power) for the one or more symbol periods; and 
performing, (as illustrated by plot c of figure 8), power control for the second cell group (in accordance with the power configuration for uplink transmission on the second cell group) independent of performing power control for the first cell group for the one or more symbol periods (in accordance with the power configuration for uplink transmission on the first cell group) where the sum of the determined first configured power level and the determined second configured power level is less than or equal to the power level threshold, (as shown in the plot, when the sum of the determined first configured power level and the determined second configured power level is less than or equal to the power level threshold occurs, uplink transmissions on the first cell group and the second cell group can independently have respectively the same powers as their allocated powers shown on the respective top plots of figure 8]).
-Regarding claim 3, as for claim 2, Yi et al teaches that performing power control for the second cell group independent of performing power control for the first cell group for the one or more symbol periods comprises: performing power control for the first cell group according to a carrier aggregation power control scheme (being the power configuration for uplink transmission on the first cell group shown in the second top plot of figure 8) and performing power control for the second cell group according to the carrier aggregation power control scheme (being the power configuration for uplink transmission on the second cell group shown in the first top plot of figure 8).
-Regarding claim 4, Yi et al teaches that determining whether to perform the uplink transmission comprises: determining to abstain from performing the uplink transmission during the one or more symbol periods based at least in part on identifying that at least one symbol period is indicated as semi-static uplink or flexible, (see “flexible symbols”, [0090], “semi-static resource configuration for UL”, [0133]) during the one or more symbol periods for at least one component carrier (being the component carrier of the first cell group) of the first cell group, (see “For example, when there is a need to limit power, the entire or some  of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
-Regarding claim 5, Yi et al teaches that the method comprises: determining (as illustrated by the 2 top plots and plot c of figure 8) whether to perform the uplink transmission based at least in part on one of a first set of power level thresholds (being respective configured guaranteed powers (“configured guaranteed power”, [0133], (particularly see “The guaranteed power for each group may be shared so that the sum thereof does not exceed the maximum UE power”, [0127],  “if at least a potential UL transmission (i.e., overlapping transmission) is likely to occur, guaranteed power cannot be used for other carriers or CGs”, [0162], and “Guaranteed power may be allocated for each carrier or CG having a different scheduling interval”, [0162])) for the first and second carrier groups) or a second set of power level thresholds (being the respective amplitudes shown in the 2 top plots of figure 8), (particularly see ]0208] regarding determining to perform uplink), wherein the determined first configured power level, the first set of power level thresholds and the second set of power level thresholds are indicated by the received power control configuration (see “NG-RAN supports multi-RAT dual connectivity configured so that a UE in the RRC_CONNECTED state with multiple RX/TX may use radio resources provided by two separate schedulers”, [0114]).
-Regarding claim 6, Yi et al teaches that the method comprises: performing power control for the second cell group according to the first set of power level thresholds based at least in part on identifying zero symbol periods (where no transmission overlapping occurred)  indicated as semi-static uplink or flexible for each component carrier (being the component carrier of the first cell group) of the first cell group (as another one of the first cell group or the second cell group) during the one or more symbol periods, (see “if UE ensures that there is no overlapping UL transmission by a semi-static configuration or dynamic signaling, the UE may use the unused power or guaranteed power for a certain  carrier or CG for UL transmission of other carriers or CGs”, [0162]).
-Regarding claim 7, Yi et al teaches that the method comprises: performing (as illustrated by the 2 top plots and plot c of figure 8) power control for the second cell group (as one of the first cell group or the second cell  group) according to the second set of power level thresholds based at least in part on identifying at least one symbol period indicated as semi-static uplink or flexible for each component carrier (being the component carrier of the first cell group) of the first cell group (as another one of the first cell group or the second cell group) during the one or more symbol periods (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
-Regarding claim 8, Yi et al teaches that the first set of power level thresholds comprises a first maximum power (being the configured guaranteed powers (“configured guaranteed power”, [0133]) for the first cell group and a first maximum power (being the configured guaranteed powers (“configured guaranteed power”, [0133]) for the second cell group, and wherein the second set of power thresholds comprises a second maximum power (being the amplitude shown in the second top plot of figure 8) for the first cell group and a second maximum power (being the amplitude shown in the first top plot of figure 8) for the second cell group.
-Regarding claim 9, Yi et al teaches that the sum of the first maximum power for the first cell group and the first maximum power for the second cell group does not exceed a maximum power for the UE (see “Guaranteed power may be proposed to enable power sharing and minimize the effects of CGs on each other. The total power for UE shall be limited to the maximum UE power due to power limitations even when a plurality of carriers are aggregated.  When a plurality of carriers are aggregated, the total UE power may be shared between RATs regardless of RAT type. The guaranteed power for each CG may be shared so that the sum thereof does not exceed the maximum UE power”, [0127]).
-Regarding claim 10, Yi et al teaches that the first maximum power (being the configured guaranteed powers (“configured guaranteed power”, [0133]) for the first cell group and the first maximum power (being the configured guaranteed powers (“configured guaranteed power”, [0133])  for the second cell group are identified/allocated  based on identifying/allocating  respective scheduling interval (“different scheduling interval”, [0162]) of the first cell group and of the second cell group for uplink transmission (see [0162]), wherein the uplink transmission can be allocated on at least one flexible symbol “flexible symbol” (see [0090]); or in another word, each respective schedule interval can comprise an interval of at least one flexible symbol, and the first maximum power for the first cell group and the first maximum power for the second cell group are identified based at least in part on identifying at least one symbol period (being the interval of at least one flexible symbol comprised in the respective schedule interval) indicated as flexible.
-Regarding claim 11, Yi et al  teaches that the method comprises: identifying that at least one component carrier (being the component carrier of the first cell group) of the first cell group is configured within or outside an activated bandwidth part (“activated BWP”, [0097]) according to a frequency division duplexing configuration, with which the UE is configured with maximum 4 bandwidth parts in UL, and only one UL bandwidth part is activated at a given time point (see [0097]); and determining that at least one symbol period of uplink frequency resources of the frequency division duplexing configuration are unavailable for uplink transmissions on the at least one component carrier (e.g., when the at least one symbol period of uplink frequency resources of the frequency division duplexing configuration is outside  the activated bandwidth part (“activated BWP”, [0097]) configured for the UE).
-Regarding claim 12, Yi et al teaches that the method comprises: identifying a time division duplexing configuration (“TDD”, [0091]) indicating uplink resources for data channel transmissions on the uplink frequency resources of the at least one component carrier, (see figure 2 and [0091-0092]) ; and transmitting a data channel signal according to the identified time division duplexing configuration, (see “Symbols from a  second symbol to a thirteenth symbol of the subframe may be used for DL data transmission or UL data transmission”, [0092]).
-Regarding claim 13, Yi et al teaches that the first cell group is/comprises a master cell group (“MCG”, [0169]) (as its UL transmission power is allocated first)  , and the second cell group is/comprises a secondary cell group (“SCG”, [0169]) (as its UL transmission power is not allocated first)   (see [0169]).
-Regarding claim 14, Yi et al teaches that the first cell group and the second cell group are in a same radio frequency spectrum band (“one UL BWP”, [0097]).
-Regarding claim 15, Yi et al  teaches an apparatus (“UE”, [0114]) for wireless communication at a user equipment (UE) (being the apparatus), the apparatus being for power sharing between a first cell group (consisting of a component carrier (CC2) over a time interval shown in figure 8), and hereafter represented by (CC2)  and second cell group (consisting of a component carrier (CC1) over the time interval shown figure 8, and hereafter represented by (CC1), (see figure 8 and [0163]), the apparatus comprising:  a processor (“processor 1710”, [0213]), memory (“memory 1720”, [0213]) coupled to the processor, and instructions (“software”, [0215]) stored in the memory and executable by the processor to cause the apparatus to perform a method (see figure 17, and [0123, 0215]),  wherein the method comprising procedures of:
receiving, (as illustrated by the first plot (CC1) and second plot (CC2) from the top of figure 8), a power control configuration (comprising “radio resources provided”, [0114]) for uplink transmissions on   the first cell group (CC2) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the second plot (CC2)) and on a second cell group (CC1) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the first plot (CC1), wherein the UE is configured for dual connectivity (“dual connectivity (DC)”, [0008]) in a same radio access technology (RAT) (indicated by a same access technology (“OFDM”, [0146]) used, or a dual connectivity of a same RAT (“DC of NR and NR”, [0119]) and to communicate with the first cell group  and the second cell group in the same RAT; 
identifying, (as illustrated by plot c of figure 8), an uplink transmission for one or more symbol periods (being periods of respective OFDM symbols included in 2 slots, each slot being a slot of 14 OFDM symbols (“a slot having a TTI of 14 OFDM symbols”, [0146]) in figure 8 using the same scheme as figure 7) on  the component carrier (CC1) as a first component carrier of the second cell group wherein the first component carrier has a subcarrier spacing of 30 KHz; 
identifying, (as illustrated by plot c of figure 8), for the one or more symbol periods, a number of symbol periods (being periods of slots, each slot being a slot of 2 OFDM symbols (“a slot having an sTTI of 2 OFDM symbols”, [0146] in figure 8 using the same scheme as figure 7), overlapped in-time with the one or more symbol periods, the number of symbol periods being on the component carrier (CC1) of the first cell group, which is indicated as semi-static uplink or flexible by a set of time division duplexing configurations (“semi-static configuration”, [0133], “reference TDD configuration”, [0135]) corresponding to the first cell group, (see [0133, 0135]); 
determining, (as illustrated by second top plot and plot c of figure 8), corresponding to the number of symbol periods for the first cell group, a first configured power level (being amplitude levels) for the one or more symbol periods, where overlap with the number of symbol periods for the first cell group, by being based on the received power control configuration; and 
determining, (as illustrated by plot c of figure 8), based at least in part on the determined first configured power level, and the received power control configuration, whether to perform the uplink transmission, (as illustrated, the performance occurred during power adjustments to the cross shaded area of plot c of figure 8 in comparison to CC1 at the top) during the one or more symbol periods on the first component carrier of the second cell group, (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
Yi et al  further teaches that the apparatus is dynamically  granted with the second cell group which can be further comprise a second component carrier having a subcarrier spacing , e.g., 15 KHz, 60 KHz or 120 KHz (see [0087]),  over another time interval non-overlapped with the time interval  (see (CC1, CC2) of figure 5 and [0087, 0124, 0139]), and as such, the first component carrier and the second component carrier having different subcarrier spacings.
-Claim 16 is rejected with similar reasons for claim 2.
-Claim 17 is rejected with similar reasons for claim 3.
-Claim 18 is rejected with similar reasons for claim 4.
-Claim 19 is rejected with similar reasons for claim 5.
-Claim 20 is rejected with similar reasons for claim 6.
-Claim 21 is rejected with similar reasons for claim 7.
-Claim 22 is rejected with similar reasons for claim 8.
-Claim 23 is rejected with similar reasons for claim 9.
-Claim 24 is rejected with similar reasons for claim 10.
-Claim 25 is rejected with similar reasons for claim 11.
-Claim 26 is rejected with similar reasons for claim 12.
-Claim 27 is rejected with similar reasons for claim 13.
-Claim 28 is rejected with similar reasons for claim 14.
-Regarding claim 29, as applied to claim 15, Yi et al teaches an apparatus (“UE”, [0114]) for wireless communication at a user equipment (UE) (being the apparatus), the apparatus being for power sharing between a first cell group (consisting of a component carrier (CC2) over a time interval shown in figure 8), and hereafter represented by (CC2)  and second cell group (consisting of a component carrier (CC1) over the time interval shown in figure 8, and hereafter represented by (CC1), (see figure 8 and [0163]), the apparatus comprising:  a processor (“processor 1710”, [0213]), memory (“memory 1720”, [0213]) coupled to the processor, and instructions (“software”, [0215]) stored in the memory and executable by the processor to cause the apparatus to perform a method (see figure 17, and [0123, 0215]),  wherein the method comprising procedures:
via means (comprising the processor, the memory and the instructions) for receiving, (as illustrated by the first plot (CC1) and second plot (CC2) from the top of figure 8), a power control configuration (comprising “radio resources provided”, [0114]) for uplink transmissions on   the first cell group (CC2) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the second plot (CC2)) and on a second cell group (CC1) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the first plot (CC1), wherein the UE is configured for dual connectivity (“dual connectivity (DC)”, [0008]) in a same radio access technology (RAT) (indicated by a same access technology (“OFDM”, [0146]) used, or a dual connectivity   of a same RAT (“DC of NR and NR”, [0119]) and to communicate with the first cell group  and the second cell group in the same RAT; 
via means (comprising the processor, the memory and the instructions) for identifying, (as illustrated by plot c of figure 8), an uplink transmission for one or more symbol periods (being periods of respective OFDM symbols included in 2 slots, each slot being a slot of 14 OFDM symbols (“a slot having a TTI of 14 OFDM symbols”, [0146]) in figure 8 using the same scheme as figure 7) on  the component carrier   (CC1) as a first component carrier of the second cell group wherein the first component carrier has a subcarrier spacing of 30 KHz; 
via means (comprising the processor, the memory and the instructions) for identifying, (as illustrated by plot c of figure 8), for the one or more symbol periods, a number of symbol periods (being periods of slots, each slot being a slot of 2 OFDM symbols (“a slot having an sTTI of 2 OFDM symbols”, [0146] in figure 8 using the same scheme as figure 7), overlapped in-time with the one or more symbol periods, the number of symbol periods being on the component carrier (CC1) of the first cell group, which is indicated as semi-static uplink or flexible by a set of time division duplexing configurations (“semi-static configuration”, [0133], “reference TDD configuration”, [0135]) corresponding to the first cell group, (see [0133, 0135]); 
via means (comprising the processor, the memory and the instructions) for determining, (as illustrated by second top plot and plot c of figure 8), corresponding to the number of symbol periods for the first cell group, a first configured power level (being amplitude levels) for the one or more symbol periods, where overlap with the number of symbol periods for the first cell group, by being based on the received power control configuration; and 
via means  (comprising the processor, the memory and the instructions) for determining, (as illustrated by plot c of figure 8), based at least in part on the determined first configured power level, and the received power control configuration, whether to perform the uplink transmission, (as illustrated, the performance occurred during power adjustments to the cross shaded area of plot c of figure 8 in comparison to CC1 at the top) during the one or more symbol periods on the first component carrier of the second cell group, (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
Yi et al  further teaches that the apparatus is dynamically  granted with the second cell group which can be further comprise a second component carrier having a subcarrier spacing , e.g., 15 KHz, 60 KHz or 120 KHz (see [0087]),  over another time interval non-overlapped with the time interval  (see (CC1, CC2) of figure 5 and [0087, 0124, 0139]), and as such, the first component carrier and the second component carrier having different subcarrier spacings.
-Regarding claim 30, Yi et al teaches that the method further comprises:
via means (comprising the processor, the memory and the instructions) for determining, (as illustrated by plot c of figure 8), a second configured power level (being amplitude levels) for the one or more symbol periods on the second cell group; 
via means (comprising the processor, the memory and the instructions) for identifying, (as illustrated by plot c of figure 8), where a sum of the determined first configured power level and the determined second configured power level is less than or equal to a power level threshold (UE maximum power) for the one or more symbol periods; and 
via means (comprising the processor, the memory and the instructions) for performing, (as illustrated by plot c of figure 8), power control for the second cell group (in accordance with the power configuration for uplink transmission on the second cell group) independent of performing power control for the first cell group for the one or more symbol periods (in accordance with the power configuration for uplink transmission on the first cell group) where the sum of the determined first configured power level and the determined second configured power level is less than or equal to the power level threshold, (as shown in the plot, when the sum of the determined first configured power level and the determined second configured power level is less than or equal to the power level threshold occurs, uplink transmissions on the first cell group and the second cell group can independently have respectively the same powers as their allocated powers shown on the respective top plots of figure 8]).
-Regarding claim 31, Yi et al teaches that performing power control for the second cell group independent of performing power control for the first cell group for the one or more symbol periods comprises: via means (comprising the processor, the memory and the instructions) for performing power control for the first cell group according to a carrier aggregation power control scheme (being the power configuration for uplink transmission on the first cell group shown in the first top plot of figure 8) and via means (comprising the processor, the memory and the instructions) for performing power control for the second cell group according to the carrier aggregation power control scheme (being the power configuration for uplink transmission on the second cell group shown in the second top plot of figure 8).
-Regarding claim 32, Yi et al  teaches that determining whether to perform the uplink transmission comprises: via means (comprising the processor, the memory and the instructions) determining to abstain from performing the uplink transmission during  the one or more symbol periods based at least in part on identifying that at least one symbol period is indicated as semi-static uplink or flexible, (see “flexible symbols”, [0090], “semi-static resource configuration for UL”, [0133]) during the one or more symbol periods for at least one component carrier of the first cell group, (see “For example, when there is a need to limit power, the entire or some  of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
-Regarding claim 33, Yi et al teaches that the method comprises: : via means (comprising the processor, the memory and the instructions) for determining (as illustrated by 2 top plots and plot c of figure 8) whether to perform the uplink transmission based at least in part on one of a first set of power level thresholds (being respective configured guaranteed powers (“configured guaranteed power”, [0133], (particularly see “The guaranteed power for each group may be shared so that the sum thereof does not exceed the maximum UE power”, [0127],  “if at least a potential UL transmission (i.e., overlapping transmission) is likely to occur, guaranteed power cannot be used for other carriers or CGs”, [0162], and “Guaranteed power may be allocated for each carrier or CG having a different scheduling interval”, [0162])) for the first and second carrier groups) and a second set of power level thresholds (being the respective amplitudes shown in the 2 top plots of figure 8), wherein the determined first configured power level, the first set of power level thresholds and the second set of power level thresholds are indicated by the received power control configuration (see “NG-RAN supports multi-RAT dual connectivity configured so that a UE in the RRC_CONNECTED state with multiple RX/TX may use radio resources provided by two separate schedulers”, [0114]).
-Regarding claim 34, Yi et al teaches that the method comprises: via means (comprising the processor, the memory and the instructions) for performing power control for one of the first cell group or the second cell group according to the first set of power level thresholds based at least in part on identifying zero symbol periods (where no transmission overlapping occurred)  indicated as semi-static uplink or flexible for each component carrier of another one of the first cell group or the second cell group during the one or more symbol periods, (see “if UE ensures that there is no overlapping UL transmission by a semi-static configuration or dynamic signaling, the UE may use the unused power or guaranteed power for a certain  carrier or CG for UL transmission of other carriers or CGs”, [0162]).
-Regarding claim 35, Yi et al teaches that the method comprises: via means (comprising the processor, the memory and the instructions) for performing (as illustrated by the 2 top plots and plot c of figure 8) power control for the second cell group (as one of the first cell group or the second cell  group) according to the second set of power level thresholds based at least in part on identifying at least one symbol period indicated as semi-static uplink or flexible for each component carrier of the first cell group (as another one of the first cell group or the second cell group) during the one or more symbol periods (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
-Claim 36 is rejected with similar reasons for claim 8.
-Claim 37 is rejected with similar reasons for claim 9.
-Claim 38 is rejected with similar reasons for claim 10.
-Regarding claim 39, Yi et al teaches that method comprises: via means (comprising the processor, the memory and the instructions) for identifying that at least one component carrier (being the component carrier of the first cell group) of the first cell group is configured within or outside an activated bandwidth part (“activated BWP”, [0097]) according to a frequency division duplexing configuration, with which the UE is configured with maximum 4 bandwidth parts in UL, and only one UL bandwidth part is activated at a given time point (see [0097]); and via means (comprising the processor, the memory and the instructions) for determining that at least one symbol period of uplink frequency resources of the frequency division duplexing configuration are unavailable for uplink transmissions on the at least one component carrier (e.g., when the at least one symbol period of uplink frequency resources of the frequency division duplexing configuration is outside the activated bandwidth part (“activated BWP”, [0097]) configured for the UE).
-Regarding claim 40, Yi et al teaches that the method comprises: via means (comprising the processor, the memory and the instructions) for identifying a time division duplexing configuration (“TDD”, [0091]) indicating uplink resources for data channel transmissions on the uplink frequency resources of the at least one component carrier, (see figure 2 and [0091-0092]); and via means (comprising the processor, the memory and the instructions) for transmitting a data channel signal according to the identified time division duplexing configuration, (see “Symbols from a  second symbol to a thirteenth symbol of the subframe may be used for DL data transmission or UL data transmission”, [0092]).
-Claim 41 is rejected with similar reasons for claim 13.
-Claim 42 is rejected with similar reasons for claim 14.
-Regarding claim 43, as applied to claim 15, Yi et al teaches non-transitory computer-readable medium (“memory 1720”, [0213]) storing code (“software”, [0215]) for wireless communication at a user equipment (UE) (“UE”, [0114]), the code for power sharing between a first cell group (consisting of a component carrier (CC2) over a time in interval shown in figure 8), and hereafter represented by (CC2)  and second cell group (consisting of a component carrier (CC1) over the time interval shown in figure 8, and hereafter represented by (CC1), (see figure 8 and [0163]), the code comprising instructions executable by a processor (“processor 1710”, [0213]) to perform:
receiving, (as illustrated by the first plot (CC1) and second plot (CC2) from the top of figure 8), a power control configuration (comprising “radio resources provided”, [0114]) for uplink transmissions on   the first cell group (CC2) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the second plot (CC2)) and on a second cell group (CC1) (e.g., indicated by an amplitude vs. time scheduling configuration shown in the first plot (CC1), wherein the UE is configured for dual connectivity (“dual connectivity (DC)”, [0008]) in a same radio access technology (RAT) (indicated by a same access technology (“OFDM”, [0146]) used, or a dual connectivity of a same RAT (“DC of NR and NR”, [0119]) and to communicate with the first cell group  and the second cell group in the same RAT; 
identifying, (as illustrated by plot c of figure 8), an uplink transmission for one or more symbol periods (being periods of respective OFDM symbols included in 2 slots, each slot being a slot of 14 OFDM symbols (“a slot having a TTI of 14 OFDM symbols”, [0146]) in figure 8 using the same scheme as figure 7) on  the component carrier   (CC1) as a first component carrier of the second cell group wherein the first component carrier has a subcarrier spacing of 30 KHz; 
identifying, (as illustrated by plot c of figure 8), for the one or more symbol periods, a number of symbol periods (being periods of slots, each slot being a slot of 2 OFDM symbols (“a slot having an sTTI of 2 OFDM symbols”, [0146] in figure 8 using the same scheme as figure 7), overlapped in-time with the one or more symbol periods, the number of symbol periods being on the component carrier (CC1) of the first cell group, which is indicated as semi-static uplink or flexible by a set of time division duplexing configurations (“semi-static configuration”, [0133], “reference TDD configuration”, [0135]) corresponding to the first cell group, (see [0133, 0135]); 
determining, (as illustrated by second top plot and plot c of figure 8), corresponding to the number of symbol periods for the first cell group, a first configured power level (being amplitude levels) for the one or more symbol periods, where overlap with the number of symbol periods for the first cell group, by being based on the received power control configuration; and 
determining, (as illustrated by plot c of figure 8), based at least in part on the determined first configured power level, and the received power control configuration, whether to perform the uplink transmission, (as illustrated, the performance occurred during power adjustments to the cross shaded area of plot c of figure 8 in comparison to CC1 at the top) during the one or more symbol periods on the first component carrier of the second cell group, (see “For example, when there is a need to limit power, the entire or some of a UL transmission in a carrier or CG having a longer scheduling interval may be omitted, or power adjustment may be required for an overlap”, [0161]).
Yi et al  further teaches that the UE is dynamically  granted with the second cell group which can be further comprise a second component carrier having a subcarrier spacing , e.g., 15 KHz, 60 KHz or 120 KHz (see [0087]),  over another time interval non-overlapped with the time interval  (see (CC1, CC2) of figure 5 and [0087, 0124, 0139]), and as such, the first component carrier and the second component carrier having different subcarrier spacings.
-Claim 44 is rejected with similar reasons for claim 2.
-Claim 45 is rejected with similar reasons for claim 3.
-Claim 46 is rejected with similar reasons for claim 4.
-Claim 47 is rejected with similar reasons for claim 5.
-Claim 48 is rejected with similar reasons for claim 6.
-Claim 49 is rejected with similar reasons for claim 7.
-Claim 50 is rejected with similar reasons for claim 8.
-Claim 51 is rejected with similar reasons for claim 9.
-Claim 52 is rejected with similar reasons for claim 10.
-Claim 53 is rejected with similar reasons for claim 11.
-Claim 54 is rejected with similar reasons for claim 12.
-Claim 55 is rejected with similar reasons for claim 13.
-Claim 56 is rejected with similar reasons for claim 14.
Response to Arguments





Applicant's arguments filed on 04/04/22 have been fully considered.  However, claims 1-56, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463